Count A alleged "that the defendant has refused to pay her the sum so deposited, and that the same is due and unpaid." This count is considered by the majority as fatally defective for failure to aver a demand by the plaintiff. I am unable to agree.
It is of course universally recognized that a demand by the depositor is a condition precedent to the maintenance of a suit of this character. Tobias v. Josiah Morris  Co., 126 Ala. 535,28 So. 517:
"The reason for the rule is that, when banks are ready and willing to pay on demand, they shall not be annoyed by suit. The implied contract is that the bank shall keep a deposit until called for, and until the bank refuses to pay on demand they are not in default." Holden v. Farmers'  T. Nat. Bk.,77 N.H. 535, 93 A. 1040, L.R.A. 1915E, 309, Ann. Cas. 1917E, 23.
While the language of count A does not include the word "demand," yet we are persuaded it is embraced within, and clearly and necessarily implied by, the language used. "The ordinary signification of the word 'refused' is to deny a request or demand." Burns v. Fox, 113 Ind. 205, 14 N.E. 541. "Refusal is a failure to pay money when demanded." Kimball v. Rowland, 6 Gray (Mass.) 224; 34 Cyc. 1013; 7 Words and Phrases, p. 6031. "The averment 'that payment was refused' presupposes a previous demand of payment. The word 'refused' signifies 'to deny a request, demand, invitation, or command,' and the proof of the refusal to pay necessarily involves the proof of a previous demand." Shaler v. Van Wormer, 33 Mo. 386. " 'Refusal' presupposes a 'demand.' " Williams v. Bagnelle, 138 Cal. 699,72 P. 408. The count here in question alleges that the money was due and unpaid, and that defendant had refused to pay her the sum so deposited.
I recognize the rule that pleading is to be construed most strongly against the pleader, but this court has several times declared that in construing the language used in the pleading it must at the same time be given a meaning *Page 397 
consistent with sound reason and common sense. The very language of the complaint, when so construed, presupposes a demand or request for the funds, and while it does omit the precise word "demand," yet this is necessarily implied in the meaning of the language used, and its omission does not render the count bad. So construing the count, therefore, I am of the opinion that it was not subject to demurrer, and that the trial court cannot be put in error for so ruling. This conclusion renders it unnecessary to consider the question of error without injury.
I respectfully dissent.